Title: Thomas Jefferson to John Adams, 27 Dec. 1785
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

              Dec: 27. 1785
            
          

          Your favors of the 13th. &
              20th. were put into my hands today. this will be delivered
            you by mr[expansion sign] Dalrymple, secretary to the legation of mr[expansion sign]
            Crawfurd. I do not know whether you were acquainted with him here. he is a young man of
            learning & candor, and exhibits a phaenomenon I never before met with, that is,
            a republican born on the North side of the Tweed.
          You have been consulted in the case of the Chevalr. de Mezieres nephew to Genl.
            Oglethorpe, and are understood to have given an opinion derogatory of our treaty with
            France. I was also consulted, and understood in the same way. I was of opinion the
            Chevalier had no right to the estate, & as he had determined the treaty gave him
            a right, I suppose he made the inference for me that the treaty was of no weight. the
            Count de Vergennes mentioned it to me in such a manner that I found it was necessary to
            explain the case to him, & shew him that the treaty had nothing to do with it. I
            inclose you a copy of the explanation I delivered him.
          Mr. Boylston sold his cargo to an Agent
            of Monsieur Sangrain. he got for it 55. livres the hundred weight. I do not think that
            his being joined to a company here would contribute to it’s success. His capital is not
            wanting. Le Couteux has agreed that the Merchants of Boston sending whale oil here, may
            draw on him for a certain proportion of money, only giving such a time in their draughts
            as will admit the actual arrival of the oil into a port of France for his security. upon
            these draughts mr[expansion sign] Barrett is satisfied they will be able to
            raise money to make their purchases in America.—the duty is 7H-10 on the barrel of 520[TJ pound sign] French, and 10. sous on every livre,
            which raises it to 11H-5, the sum I mentioned to you. France
            uses between 5. & 6. millions of pounds weight French, which is between 3.
            & 4000 tons English. their own fisheries do not furnish one million &
            there is no probability of their improving. Sangrain purchases himself
            upwards of a million. he tells me our oil is better than the Dutch or English, because
            we make it fresh, whereas they cut up the whale & bring it home to be made, so
            that it is by that time entered into fermentation. mr[expansion sign] Barrett says that
            50. livres the hundred weight will pay the prime cost & duties & leave a
            profit of 16. per cent to the merchant. I hope that England will within a year or two be
            obliged to come here to buy whale oil for her lamps.
          I like as little as you do to have the gift of appointments. I hope
            Congress will not transfer the appointment of their Consuls to their ministers. but if
            they do, Portugal is more naturally under the superintendance of the minister at Madrid,
            & still more naturally under the minister at Lisbon, where it is
            clear they ought to have one. if all my hopes fail, the letters of Govr. Bowdoin & Cushing, in favor of young mr[expansion
            sign] Warren, & your more detailed testimony in his favor, are not likely to be
            opposed by evidence of equal weight in favor of any other. I think with you too that it
            is for the public interest to encourage sacrifices & services by rewarding them,
            and that they should weigh to a certain point in the decision between candidates.
          I am sorry for the illness of the Chevalr. Pinto. I think that treaty important: & the moment to urge it is that
            of a treaty between France & England.
          Lamb, who left this place the 6th. of
            Nov. was at Madrid the 10th. of this month. since his
            departure mr[expansion sign] Barclay has discovered that no copies of the full powers
            were furnished to himself, nor of course to Lamb. Colo.
            Franks has prepared copies which I will endeavor to get to send by this conveiance for
            your attestation: which you will be so good as to send back by the first safe conveiance
            & I will forward them. mr[expansion sign] Barclay & Franks being at this
            moment at St. Germain’s, I am not sure of getting the papers
            in time to go by mr[expansion sign] Dalrymple. in that case I will send them by
            mr[expansion sign] Bingham.
          Be so good as to present me affectionately to mrs[expansion sign]
            & miss Adams, to Colos. Smith & Humphries
            & accept assurances of the esteem with which I am Dear Sir / Your friend
            & servt.


          
            
              Th: Jefferson
            
          
          
            P.S. be pleased to forward the inclosed, sealing that to Congress
              after you have read it.
          
        